PER CURIAM.
Contrary to the implicit ruling of the trial court, the appellants, co-defendants with the appellees in a products liability suit arising out of a vehicle accident, were entitled to demonstrate the existence of a genuine dispute of material fact precluding the granting of final summary judgment to the appellees. U-Haul Co. of East Bay v. Meyer, 586 So.2d 1327 (Fla. 1st DCA 1991). The affidavit of the appellants’ expert witness demonstrated such a genuine dispute as to the causation of the tire failure which resulted in the vehicle accident. The final summary judgment for the appellees is therefore REVERSED, and the case is REMANDED to the trial *420court for further proceedings consistent with this opinion.
BOOTH, BARFIELD, and ALLEN, JJ., CONCUR.